Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on November 23, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on November 23, 2021, regarding the allowability of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Michael E. Carmen on December 27, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




“Semiconductor Memory Devices Formed Using Selective Barrier Metal Removal”

The following claims are amended:
Change Claim 19 to:
19.  (Currently amended)  A method for manufacturing a semiconductor memory device, comprising:
depositing a bottom metal line layer on a first dielectric layer; 
patterning the bottom metal line layer into a plurality of bottom metal lines spaced apart from each other;
forming a plurality of switching element dielectric portions on respective ones of the plurality of bottom metal lines, wherein the switching element dielectric portions are in a stacked configuration with the respective ones of the plurality of bottom metal lines, and lateral sides of the switching element dielectric portions are in-line with lateral sides of the stacked configuration;
depositing a second dielectric layer on the first dielectric layer between the plurality of bottom metal lines;
forming a barrier metal layer on the second dielectric layer and the plurality of switching element dielectric portions;
forming a plurality of openings in the barrier metal layer exposing at least a portion of each of the plurality of switching element dielectric portions;
depositing a top metal line layer on the barrier metal layer and in the plurality of openings; and
patterning the top metal line layer into a plurality of top metal lines spaced apart from each other.

	Line 2 change “a metal cap layer the bottom” to “a metal cap layer on the bottom”

Allowable Subject Matter
5.	Claims 1-5, 8-12, 14 and 19-27 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “depositing a second dielectric layer on the first dielectric layer between the plurality of bottom metal lines; forming a barrier metal layer on the second dielectric layer and outer portions of the plurality of switching element dielectric portions thereby exposing a central portion of the plurality of switching element dielectric portions; depositing a top metal line layer on the exposed central portions of the plurality of switching element dielectric portions and over the barrier metal layer; and patterning the top metal line layer into a plurality of top metal lines spaced apart from each other” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Claim 19, “depositing a second dielectric layer on the first dielectric layer between the plurality of bottom metal lines; forming a barrier metal layer on the second dielectric layer and the plurality of switching element dielectric portions; forming a plurality of openings in the barrier metal layer exposing at least a portion of each of the plurality of switching element dielectric portions; depositing a top metal line layer on the barrier metal layer and in the plurality of openings; and patterning the top metal line 
All claims ultimately dependent on independent claim 19 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818